Citation Nr: 0826385	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-40 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability, to include as secondary to the service-connected 
back disability, and if so, whether the reopened claim should 
be granted. 

2.  Entitlement to an increased rating for residuals of back 
strain with degenerative changes, T12, L1 (back disability), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for amputation, tip of 
left ring finger (left ring finger disability), currently 
evaluated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978, and from October 1981 to May 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In November 2007, the RO granted service connection for 
tender scar, left ring finger, with a disability rating of 10 
percent from January 28, 2004.

In the July 2008 appellant's brief, the veteran's 
representative waived the veteran's right to have additional 
evidence submitted by the veteran in February 2008 reviewed 
by the agency of original jurisdiction before Board 
consideration. 

The entitlement to service connection for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right shoulder disability was 
denied in an unappealed July 1996 rating decision; the 
evidence received since the July 1996 decision includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim, and is 
sufficient to establish a reasonable possibility of 
substantiating the claim.

2.  The left ring finger has not been amputated at the 
proximal interphalangeal joint or proximal thereto.   

3.  The veteran's back disability is manifested by limitation 
of motion but forward flexion of the thoracolumbar spine is 
greater than 30 degrees; the disability has resulted in no 
incapacitating episodes. 

4.  The veteran's back disability is manifested by radiating 
pain to the right leg and the veteran is diagnosed with mild 
radiculopathy characterized as mild but no more than mild 
incomplete paralysis of the sciatic nerve of the right leg.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  The requirements for a compensable rating for the 
amputation of the tip of the left ring finger have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5155 (2007).   

3.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2007). 

4.  The criteria for a separate single 10 percent disability 
rating for right leg radiculopathy have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, March 2004 and November 2007 letters provided 
the notice required in response to the veteran's claims.  
These letters informed the veteran that he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disabilities and the effect that worsening has on his 
employment and daily life.  They provided appropriate notice 
with respect to the effective-date element of the claims and 
included information on how VA determines the disability 
rating by use of the rating schedule.  They also provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disabilities on the veteran's employment, and statements from 
persons concerning their observations of how the disabilities 
have affected the veteran.  They also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that although the originating agency 
readjudicated the veteran's claims in November 2007, prior to 
the provision of all required notice (but after completion of 
all indicated development of the record), there is no 
indication or reason to believe that any ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.

I.  Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In a final rating decision of July 1996, the RO denied 
entitlement to service connection for a right shoulder 
disability based on its determination that the veteran's 
claim was not well-grounded because he had failed to give 
evidence showing that the claimed disability was incurred or 
aggravated in military service.  The veteran was informed of 
this decision in a July 1996 letter.

The subsequently received evidence includes a December 2005 
written statement from the veteran referring to the existence 
of positive nexus opinions from Drs. Craun and Deputy, which 
the RO thereafter neglected to even attempt to procure; and a 
written statement from the veteran's wife of approximately 
twenty-five years credibly reporting the continuity of the 
veteran's right shoulder pain since the date of the claimed 
1987 in-service injury.  This evidence in its totality is 
neither cumulative nor redundant of the evidence previously 
of record.  It relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.

II.  Increased Rating Claims 

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity  
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil  occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the Rating Schedule, amputation of the ring finger 
without metacarpal resection warrants a 10 percent rating if 
the finger is amputated at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5155.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Disorders of the spine are evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2007).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Under Diagnostic Code 5243 for evaluating intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned if there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months.  A 10 percent 
evaluation is assigned if there are incapacitating episodes 
having a total duration of at least one week, but less than 2 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent 
rating is provided for moderate sciatic impairment, and a 10 
percent rating is provided for mild impairment. 

Words such as "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2007).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and other medical professionals, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as noted below.  

Left Ring Finger Disability

By rating action in February 1978, service connection was 
initially granted for amputation of the left ring finger, 
rated non-compensably disabling from January 19, 1978 under 
Diagnostic Code 5155.  This non-compensable disability rating 
remains in effect to date.  The present claim seeking an 
increased rating was received on January 28, 2004.  VA 
treatment records received in connection with this claim do 
not reflect any current complaints, treatment, findings, or 
diagnoses of the left ring finger disability at issue. 

In June 2004, the veteran was afforded a VA examination that 
yielded pertinent information about the veteran's left ring 
finger.  The veteran complained of loss of grip in the left 
hand, aggravated by the fact that three years before he had 
accidentally lost the two distal phalanx of the fifth finger 
in a chainsaw accident.  He reported experiencing pain in the 
left ring finger only when he would accidentally hit the tip 
of the stump.  The veteran also reported having to use other 
fingers when working a computer keyboard, and that his 
fingers turned blue in winter.  On physical examination, 
there was amputation of the distal phalanx of the fourth 
finger.  The stump was well-healed and non-tender.  There was 
a piece of residual fingernail sticking out of the stump.  
The finger was weaker than the other fingers but there was 
full flexion of the interphalangeal joint; it was noted that 
without the distal phalanx the veteran was unable to 
approximate the palmar crease.  The fifth (non-service-
connected) finger was also amputated, with only a remaining 
proximal phalanx.  The examiner noted that because of 
amputation of the fourth and fifth fingers, the veteran's 
grip was weaker on the right side of the left hand.  X-ray of 
the veteran's left hand showed status post amputation of the 
distal and middle phalanx of the fourth and fifth fingers, 
otherwise normal.  The diagnosis was residuals, amputation of 
the tip of the left ring finger; further amputation of the 
fifth finger of the left hand in a separate accident; and 
residual problem of a mildly weakened grip.

In January 2006, the veteran was afforded a VA examination of 
his left finger in connection with a separate rating for a 
scar.  The claims file was available and reviewed.  The 
veteran complained of episodic pain during cold weather and 
on pressure at the tip of the left ring finger.  He continued 
to report decreased grip due in part to the amputation of the 
fifth finger.  The veteran reported having adjusted his 
typing methods by using other fingers.  As before, he 
reported feeling pain mostly when banging the tip of the ring 
finger to a solid object where his nail was located.  On X-
ray examination of the veteran's left hand, amputation of the 
distal phalanx and middle phalanx of the ring and fifth 
fingers was noted.  Otherwise, bony structures and joint 
spaces were deemed normal.  The remaining soft tissue was 
also normal.  The diagnostic impression given was status post 
amputation of phalanges of the fourth and fifth fingers.

The aforementioned findings are consistent with a 
noncompensable rating.  A compensable rating would require 
amputation of the ring finger at the proximal interphalangeal 
joint or proximal thereto; and the appellant does not have 
such.  The appeal is therefore denied.

Back Disability

A February 1989 rating decision established service 
connection for a back disability with a 10 percent rating 
from June 1, 1988.  A November 2007 rating decision increased 
the veteran's disability evaluation to 20 percent under 
Diagnostic Code 5237 from January 28, 2004, the date of the 
claim.  The 20 percent disability rating remains in effect to 
this date.

As a preliminary matter, the Board notes that the record does 
not establish, and the veteran does not allege, that he has 
experienced incapacitating episodes of back pain.  In fact, 
the examiner at the January 2006 VA examination specifically 
noted that the veteran reported not having any incapacitating 
episodes.  Moreover, there is no evidence that the veteran 
has been prescribed bed rest by a physician because of his 
back disability.  Therefore, he is not entitled to an 
increased rating on the basis of incapacitating episodes.  

However, the January 2006 VA examiner noted some evidence of 
mild radiculopathy, and located abnormal sensation (by 
pinprick pain) in the sciatic nerve of the lateral aspect of 
the veteran's leg; the veteran himself also complained of 
radiating pain into the right buttock and leg.  Sensory 
examination of the left leg revealed normal findings.  On the 
basis of the aforementioned findings, the Board finds that a 
single 10 percent disability rating is warranted from the 
date of the VA examination, January 17, 2006, for the 
veteran's mild incomplete paralysis of the sciatic nerve of 
the right leg.

The veteran contends that an increased rating is otherwise 
warranted for his back disability.  The veteran has been 
diagnosed with degenerative changes of the lumbar spine, but 
the medical evidence does not establish that forward flexion 
of the veteran's thoracolumbar spine is to 30 degrees or less 
or that the veteran experiences unfavorable ankylosis of his 
entire thoracolumbar spine.  In this regard, the Board notes 
that at the June 2004 and January 2006 VA examinations, 
forward flexion of the lumbar spine was measured to 80 
degrees and 70 degrees, respectively.  In addition, the June 
2004 VA examiner noted that where was no additional loss of 
range of motion upon repetitive testing due to pain, fatigue, 
weakness, or incoordination, although there was some mild 
pain at the extremes.  The January 2006 VA examiner noted 
that pain began at 40 degrees but that there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance.  Therefore, the disability 
does not warrant a higher evaluation under the general rating 
formula for rating diseases and injuries of the spine.  The 
Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  The claim for a higher disability rating for 
back disability is therefore denied.





Conclusion

The Board has also considered the doctrine of reasonable 
doubt but has determined that except where otherwise 
indicated it is not applicable to the claims because the 
preponderance of the evidence is against the claims

Consideration has been given to assigning staged ratings 
however, except where otherwise indicated at no time during 
the period in question have the disabilities warranted more 
than the assigned rating.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment from either of the disabilities at 
issue.  The veteran has not required frequent hospitalization 
for these disabilities and the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v.  
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet.  
App. 337 (1996).


ORDER

New and material evidence having been received to reopen a 
claim for service connection for a right shoulder disability, 
to include as secondary to the service-connected back 
disability, the claim to reopen for service connection in 
this matter is granted.

Entitlement to an increased rating for amputation, tip of 
left ring finger (left ring finger condition), currently 
evaluated as non-compensably disabling, is denied.

Entitlement to an increased rating for residuals of back 
strain with degenerative changes, T12, L1 (back disability), 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a single separate 10 disability rating for 
right leg radiculopathy is granted, subject to the terms 
governing the awarding of monetary grants.


REMAND

With respect to the reopened claim, the Board has determined 
that further development of the record is required to 
determine the nature and etiology of the veteran's claimed 
right shoulder disability.

On remand, necessary individual authorizations should be 
obtained in order to secure any outstanding records 
documenting pertinent complaints, treatment, findings, and 
diagnoses for the veteran from Galen G. Craun, M.D., and 
Glenn E. Deputy, M.D., who both reported having treated the 
veteran in 1996.

Then, the veteran is to be afforded a VA examination of his 
right shoulder in order to procure a medical opinion 
addressing whether any right shoulder disability was incurred 
in or aggravated by active duty or was caused or chronically 
worsened by the service-connected back disability.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide the identifying information and 
any necessary authorizations to enable VA 
to obtain any pertinent evidence from 
Drs. Galen G. Craun and Glenn E. Deputy, 
to include any medical evidence further 
explaining why Drs. Craun and Deputy 
believe the veteran incurred a right 
shoulder disability in service.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran or her 
representative, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right shoulder disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should specifically address 
the 1996 medical opinion letters of Drs. 
Craun and Deputy, as well as any 
additional nexus evidence obtained on 
remand therefrom. 

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present right 
shoulder disability as to whether there 
is a 50 percent or better probability 
that the disorder was incurred in or 
aggravated by military service, or was 
caused or chronically worsened by the 
service-connected back disability.

The rationale for all opinions expressed 
must also be provided. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim bases 
upon on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


